Stuart, J.
Action commenced and tried before a justice, and appealed. In the Circuit Court the plaintiff amended his cause of action. Demurrer sustained and judgment for the defendant for costs. We think the amended cause of action substantially good, no great exactness being required in suits before a justice. It is distinguished from Stackberger v. Mosteller, ante, p. 461, in that the plaintiff entered into possession. The demurrer should have been overruled.

Per Curiam.

The judgment is reversed with costs. Cause remanded, &c.